Citation Nr: 0001670	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for traumatic 
arthritis, bilateral knees.

4.  Entitlement to service connection for traumatic 
arthritis, bilateral shoulders.

5.  Entitlement to service connection for traumatic arthritis 
of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1996 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between service and his current hearing loss.

2.  The veteran has not presented competent medical evidence 
of current migraine headaches.

3.  The veteran has not presented competent medical evidence 
of a nexus between service and his current degenerative joint 
disease of the knees, shoulders and lumbar/thoracic spine.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a), 7104 
(West 1991 & Supp. 1999).

2.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a), 7104 
(West 1991 & Supp. 1999).

3.  The claims for service connection for arthritis of the 
knees, shoulders and lumbar/thoracic spine are not well 
grounded.  38 U.S.C.A. § 1110, 1154(b), 5107(a), 7104 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he incurred hearing loss, migraine 
headaches and arthritis of the knees, shoulders and 
lumbar/thoracic spine during active duty.  He states that he 
was blown down a flight of cement stairs by an incoming shell 
in December 1944 and could not hear for several hours 
afterwards.  He was later told that he had perforated 
eardrums.  He also injured his back, knees, and shoulders in 
the fall and contends that he has had increasing problems 
since service discharge.  The veteran's awards and 
decorations include the Combat Infantry Badge, the Purple 
Heart, and the Bronze Star Medal.

Although service medical records are entirely negative for 
complaints or findings associated with the claimed 
disabilities, the veteran's DD Form 215, Correction to DD 
Form 214, shows that in December 1944 he sustained shell 
fragment wounds to the head and ruptured eardrums.  The 
October 1945 separation examination report was negative for 
complaints of any pertinent disability and a hearing test by 
whispered voice was normal in both ears (15/15 in both ears).  

Records from St. Margaret Memorial Hospital show the veteran 
underwent rotator cuff repair of the left shoulder in October 
1989.  Private treatment records from Oakland Orthopaedic 
Associates and St. Francis Medical Center show he underwent 
arthroscopic surgery of the left knee and rotator cuff repair 
of the right shoulder, in 1996.  

On VA examination in July 1996 the veteran reported that 
during service he was hospitalized after falling down 20 
cement stairs in December 1944.  He stated that his entire 
body was hurting, particularly the knee joints, shoulders and 
back.  He stated that after service discharge he re-injured 
both knees which required aspiration and subsequent left knee 
surgery.  He complained that currently both knee joints ache 
but there has been no swelling.  Examination of the knees 
showed normal contour without deformity.  There was no 
lateral instability of either knee joint, although he was 
status post meniscectomy of the left knee.  Range of motion 
showed flexion to 140 degrees and extension to 0, 
bilaterally.  The diagnosis was degenerative joint disease of 
both knee joints.

The examiner noted that in 1988 the veteran sustained left 
rotator cuff tear without obvious injury which was later 
surgically repaired and that the rotator cuff on the right 
side was repaired in 1996.  Examination of the shoulders 
revealed full range of motion bilaterally.  The right 
shoulder showed flexion and abduction to 180 degrees.  Left 
shoulder abduction was up to 190 degrees, with some 
discomfort at 110 degrees and flexion to 180 degrees.  The 
diagnosis was degenerative joint disease of both shoulder 
joints.  The examiner noted that both rotator cuff injuries 
were probably secondary to the degenerative joint disease.  

The veteran reported problems with his neck and lumbosacral 
spine also associated with the 1944 injury.  He complained of 
stiffness and low back pain with radiculopathy to both lower 
extremities.  On examination the veteran's carriage, posture 
and gait were normal.  His neck was stiff and there was 
limitation of motion, particularly with flexion to the left 
and right.  Evaluation of the lumbar spine revealed no 
postural abnormalities or fixed deformities.  Musculature of 
the back showed slight spasm upon bending forward on the 
right side.  Forward flexion was to 100 degrees and backward 
extension to 30 degrees.  Lateral flexion was to 45 degrees, 
bilaterally and rotation to 90 degrees bilaterally.  There 
was some objective evidence of pain on motion, particularly 
on forward flexion when he passed 90 degrees.  There was no 
neurological deficit.  The veteran had stiffness of the 
cervical spine with limitation of flexion to the left and 
right to 30 degrees.  Forward flexion was to 60 degrees and 
backward extension to 45 degrees.  The diagnosis was 
degenerative joint disease of the cervical and lumbosacral 
spine.

With respect to migraine headaches the veteran reported 
attacks associated with nausea, vomiting, photophobia, and 
runny ears.  He stated that for the last 10 years he has not 
suffered from these migraine headaches.  On evaluation there 
was no evidence of tic, paramyoclonus complex or choreiform 
disorder.  

On VA audiological examination in February 1997, pure tone 
thresholds in the right ear were 30, 30, 25, 25, 25, 60 and 
70 decibels, respectively at 250, 500, 1,000, 2,000, 3,000, 
4,000, 6,000 and 8,000 Hertz.  Pure tone thresholds in the 
left ear at the same frequencies were 20, 25, 20, 25, 30, 60 
and 60 decibels.  The examiner summarized the right ear 
findings as mild loss demonstrated at 250 and 500 Hertz with 
normal acuity from 1,000 through 4,000 Hertz and moderately 
severe to severe loss at 6,000 and 8,000 Hertz.  On the left, 
hearing ability was within normal limits from 250 through 
2,000 Hertz, with a mild to moderate sensorineural loss from 
3,000 through 8,000 Hertz.  Word recognition was excellent on 
the right and very good on the left.  The examiner concluded 
that it was highly unlikely that the veteran's hearing loss 
resulted from perforated eardrums and that tympanograms for 
both ears were normal indicating upper normal level middle 
ear pressure and static compliance thus eliminating the 
possibility of conductive loss.  

Additional evidence submitted in support of the claim 
includes lay statements dated in July 1996 from the veteran's 
friends relating their observations of the veteran's physical 
condition subsequent to active duty and lay statements from 
fellow servicemen relating their observations of the 
veteran's injuries during active duty.  

The veteran presented testimony at a RO hearing in March 1997 
about the onset and severity of his claimed disabilities.  He 
testified as to the facts surrounding his injuries in 1944 
and his subsequent post-service treatment and surgeries.  The 
veteran also testified as to his current condition and 
disabilities.  The veteran's son gave additional supportive 
testimony on the veteran's behalf.  

Additional evidence of record includes medical reports from 
the veteran's former employer dated from 1946 to 1981 which 
show evaluation and treatment for knee, shoulder, and back 
problems beginning in 1959.  Specifically, the veteran was 
first treated in January 1959 for soreness in the upper left 
thoracic area and in November 1960 for a left shoulder 
injury.  These records also show the veteran was evaluated 
for low back pain on several occasions beginning in February 
1961.  In February 1968, degenerative changes involving the 
upper thoracic vertebrae were found on X-ray.  He was also 
treated for right knee seroma in 1968 and in December 1976, 
and a severe contusion of the left thoracic cage.  Reports of 
audiometric testing from 1958 to 1976 showed normal hearing 
for VA purposes.


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The United States Court 
of Veterans Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Under pertinent law and regulations, service connection may 
be granted for disability which is shown to have been 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, the veteran can be granted service connection 
for certain disabilities, if manifested to a degree of 10 
percent or more within one year of the veteran's separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(d) (1999).  

It must be noted however that these provisions deal with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
See  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992), 
Rabideau v. Derwinski, 2 Vet.App 141, 144 (1992) and Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995).  These provisions do 
not establish service connection for a combat veteran, but 
relax the evidentiary requirements for determining what 
happened in service.  See Kessel v. West, No. 98-772 (U.S. 
Vet. App. Sept. 20, 1999).  


I.  Hearing Loss

Service administrative records, specifically the August 1998 
DD Form 215, show in December 1944 the veteran ruptured both 
eardrums.  However, according to the separation examination 
report, his hearing was 15/15 for whispered voice for both 
ears, indicative of normal hearing.  

Post-service records of audiometric testing from 1958 to 1976 
showed normal hearing.  Also of record is a VA audiometric 
examination report, dated in February 1997, which 
demonstrates that the veteran currently has a legally 
cognizable hearing disability as defined by VA regulation.  
See 38 C.F.R. § 3.385 (1999).  However, at that examination 
the VA examiner concluded that it was highly unlikely that 
the veteran's hearing loss resulted from perforated eardrums 
and did not specifically attribute the current hearing 
impairment to military service.  

The veteran has not brought forth any evidence that would 
establish a nexus between his current hearing loss and 
service.  Also no additional post-service medical records 
that discuss the etiology of the veteran's hearing loss have 
been obtained and associated with the claims folder.  A well-
grounded claim requires medical evidence of a nexus between 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Therefore, the Board 
must conclude that the claims folder contains no competent 
evidence associating the veteran's hearing loss, which was 
first documented in 1997, more than fifty years after his 
separation from service, to his active military duty.  As 
there is no competent evidence of a nexus between the 
veteran's current hearing loss and service, the third prong 
of Caluza is not satisfied.


II.  Headaches

With respect to migraine headaches, the veteran's DD Form 
215, shows that in December 1944 he sustained shell fragment 
wounds to the head.  

There are no post-service treatment records regarding 
headaches other than the July 1996 VA examination report, 
which shows the veteran had no complaints of headaches over 
the last ten years.  Although the VA examiner noted the 
veteran's past history of head injury and resulting headache 
complaints, there was no diagnosis given relative to 
migraines.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  Here the 1996 VA 
examination was negative for any headache disability and the 
veteran's history of migraine headaches alone cannot satisfy 
the criteria for a current headache disability.  With respect 
to the first prong of Caluza, the Board notes that the 
medical evidence as outlined above fails to demonstrate that 
the veteran currently has migraine headaches. 



III.  Traumatic Arthritis of the Knees, Shoulders, and Back

The veteran has reported problems with his knees, shoulders 
and back associated with an injury in 1944.  Service medical 
records are entirely negative for any complaints, findings or 
treatment of knees, shoulders, or back disabilities.

While the evidence of record contains diagnostic impressions, 
sufficient to establish a current diagnosis of degenerative 
joint disease of the knees, shoulders, and lumbar and 
cervical spine, the examining physician did not relate such 
disorders to military service or any incident therein.  The 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service and no examiner has attributed the 
arthritis to military service.  The Board notes that as 
arthritis has not been medically associated with military 
service, there is no foundation upon which to allow the 
claims.  Therefore, the third prong of Caluza is not 
satisfied as there is no medical evidence of record 
establishing a nexus between service and the claimed 
arthritis.

The Board finds that the veteran's claims for service 
connection for hearing loss, migraine headaches, arthritis of 
the knees, shoulders and spine are not well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 &Supp. 1999). 
In the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only other evidence submitted in support of the veteran's 
claims is the hearing testimony from the veteran and his son 
and the lay statements from fellow servicemen.  The veteran 
cannot meet his initial burden by relying upon his own or 
others' opinions on medical matters.  "[L]ay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Accordingly, the Board accepts the evidence of record as 
establishing inservice injury in December 1944.  There 
remains, however, no competent evidence of a nexus between 
the inservice injuries and current hearing loss, headaches or 
arthritis.  Therefore, the Board finds that well-grounded 
claims of service connection have not been presented.  It 
follows that the VA has no duty to assist the veteran in the 
development of his claim.  In the absence of well-grounded 
claims, the Board does not have jurisdiction to decide the 
merits of the matter, and the appeal must be denied.  Boeck 
v. Brown, 7 Vet.App. 14 (1994).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement tot service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for arthritis of the 
lumbar/thoracic spine is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

